VILLANTI, Judge.
Kelly Lynn Guthrie appeals a restitution order entered against her after she pleaded no contest to second-degree grand *486theft. The restitution order requires her to pay a total of $34,190 to the victim of her crime. We find competent, substantial evidence supporting the order, with the exception of the amount of loss associated with certain Chrysler truck payments. Indeed, the victim himself testified that the amount included in evidence for the Chrysler payments was a mistake. Specifically, the evidence erroneously identified $3745.89 in Chrysler losses when it should have identified only $1191.26 in Chrysler losses. Because the court did not adjust the total amount of restitution to account for this admitted mistake, the court abused its discretion in awarding restitution of $34,190. Notably, the State rightfully concedes this error. Accordingly, we reverse the restitution order and remand only to correct the total amount of restitution from $34,190 to $31,635.37. Ms. Guthrie does not need to be present at any hearing to make such correction. We affirm the order in all other respects.
Reversed and remanded with instructions.
CASANUEVA and SILBERMAN, JJ., Concur.